Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 10,634,921 in view of Fateh (U.S. Patent Application Publication 2014/0062865 A1).

The following is a claim comparison of claim 10 of the instant application and claim 3 of U.S. Patent 10,634,921.
Application No. 17/162,168
U.S. Patent 10,634,921
10. An extended reality system comprising a near eye display, a micro-lens array, and software or firmware, wherein the software or firmware are capable of providing a cue that locates a 



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 10,634,921 in view of Fateh (U.S. Patent Application Publication 2014/0062865 A1).
For claim 10, claim 3 of U.S. Patent 10,634,921 does not disclose software or firmware that is capable of providing a cue. However, these limitations are well-known in the art as disclosed in Fateh (U.S. Patent Application Publication 2014/0062865 A1). It would have been obvious to apply the use of software programs for activating output regions as cues to direct a wearer of a near eye display to take action in interacting and navigating the augmented reality environment (page 6/par. 118, page 7/par. 132-133, page 10/par. 165 and page 11/par. 176) as taught by Fateh (U.S. Patent Application Publication 2014/0062865 A1). Claim 3 of U.S. Patent 10,634,921 otherwise discloses identical limitations of an augmented reality system comprising a near eye display, micro-lens array and a plurality of light emitters for moving a virtual image along an X, Y, and/or Z-axis by illumining different light emitters to cause eye or eyes of a wearer to change fixation. Therefore, claim 10 is not patentably distinct from claim 3 of U.S. Patent 10,634,921. 

2.	Claims 1-9, 24, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,921,613. Claims 11-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 21, 25 and 33 of U.S. Patent 10,921,613 in view of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent 10,921,613 in view of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1) and Fateh (U.S. Patent Application Publication 2014/0062865 A1).


The following is a claim comparison of claim 1-9 and 11-27 of the instant application and claim 1-13, 21, 25 and 33 of U.S. Patent 10,921,613.
Application No. 17/162,168
U.S. Patent 10,921,613
1. A system for displaying an image comprising: one or more near eye displays in optical communication with one or more optics, and software and/or firmware, wherein the software and/or firmware is programmed to create one or more images and one or more fixation points on the one or more near eye displays, and wherein the one or more fixation points are at least two times brighter than the one or more images associated with the one or more fixation points.
1. A system for displaying an image comprising: one or more near eye displays in optical communication with one or more optics, and software and/or firmware, wherein the software and/or firmware is programmed to create one or more images and one or more fixation points on the one or more near eye displays, and wherein the one or more fixation points are at least two times brighter than the one or more images associated with the one or more fixation points; and wherein the one or more fixation points is a locus of a zone in the one or more near eye displays capable of achieving an image resolution of greater than about 60 line pairs per millimeter over a field of view of about 0-5 degrees from the one or more fixation points.
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
11.  Software or firmware for an extended reality system, wherein the extended reality system comprises a near eye display, wherein the near eye display comprises a plurality of light emitters, and wherein the software or firmware cause the light emitters to generate a virtual image as seen by an eye or eyes of a wearer of the extended reality system, and wherein the software or firmware create a fixation point by causing one or more of the plurality of light emitters to have a brightness that is about two times or greater than the other light emitters generating the remaining virtual image.
1. A system for displaying an image comprising: one or more near eye displays in optical communication with one or more optics, and software and/or firmware, wherein the software and/or firmware is programmed to create one or more images and one or more fixation points on the one or more near eye displays, and wherein the one or more fixation points are at least two times brighter than the one or more images associated with the one or more fixation points; and wherein the one or more fixation points is a locus of a zone in the one or more near eye displays capable of achieving an image resolution of greater than about 60 line pairs per millimeter over a field of view of about 0-5 degrees from the one or more fixation points.
9. The system of claim 1, wherein the one or more optics has an optical power that comprises a prismatic component that is capable of providing binocular summation at a distance intended for viewing a virtual image.
12
2
13
1
14
13 and 21
15
25 and 33
16
3
17
4
18
5
19
6
20
7
21
8
22
9
23. A computer-implemented method of displaying a virtual image having a memory, a central processing unit, and a near eye display, comprising: generating a virtual image and displaying the virtual image on the near eye display, wherein the near eye display comprises light emitters; controlling the light emitters to create one or more fixation points on the near eye display, wherein the one or more fixation points are separate from, embedded in, or overlaid on the virtual image, and wherein the one or more fixation points are at least two times 23brighter than the virtual image; using the one or more fixation points to control where an eye or eyes of the wearer of the near eye display is looking in relation to the virtual image along an X, Y and/or Z axis.
1. A system for displaying an image comprising: one or more near eye displays in optical communication with one or more optics, and software and/or firmware, wherein the software and/or firmware is programmed to create one or more images and one or more fixation points on the one or more near eye displays, and wherein the one or more fixation points are at least two times brighter than the one or more images associated with the one or more fixation points; and wherein the one or more fixation points is a locus of a zone in the one or more near eye displays capable of achieving an image resolution of greater than about 60 line pairs per millimeter over a field of view of about 0-5 degrees from the one or more fixation points.
9. The system of claim 1, wherein the one or more optics has an optical power that comprises a prismatic component that is capable of providing binocular summation at a distance intended for viewing a virtual image.
24
10
25
10
26
11
27
12


Claims 1-9, 24, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,921,613. Claims 11-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 21, 25 and 33 of U.S. Patent 10,921,613 in view of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent 10,921,613 in view of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1) and Fateh (U.S. Patent Application Publication 2014/0062865 A1).
For independent claim 1, claim 1 of U.S. Patent 10,921,613 anticipates the limitations of claim 1 of the instant application. Therefore, claim 1 is not patentably distinct from claim 1 of U.S. Patent 10,921,613.
For dependent claims 2-9, 24, 26 and 27, claims 2-12 of U.S. Patent 10,921,613 mirrors the limitations of claims 2-9, 24, 26 and 27. Therefore claims 2-9, 24, 26 and 27 are not patentably distinct from claims 2-12 of U.S. Patent 10,921,613.
For independent claim 11, claims 1 and 9 of U.S. Patent 10,921,613 do not disclose a plurality of light emitters. However, these limitations are well-known in the art as disclosed in Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). It would have been obvious to apply the use of light emitting pixels for appropriately generating and displaying a virtual image on a near eye display as seen by eyes of a user of the near eye display (Fig. 5; pages 5-6/par. 74-77) as taught by Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Claims 1 and 9 of U.S. Patent 10,921,613 otherwise discloses identical limitations of software or firmware for creating a fixation point with a brightness that is about two times greater than a remaining virtual image. Therefore, claim 11 is not patentably distinct from claims 1 and 9 of U.S. Patent 10,921,613.
For dependent claims 12-22 and 25, claims 2-10, 13, 21, 25 and 33 of U.S. Patent 10,921,613 mirrors the limitations of claims 12-22 and 25. Therefore claims 12-22 and 25 are not patentably distinct from claims 2-10, 13, 21, 25 and 33 of U.S. Patent 10,921,613.
For independent claim 23, claims 1 and 9 of U.S. Patent 10,921,613 do not disclose a memory, a central processing unit, and light emitters; fixation points that are separate from, embedded in, or overlaid on a virtual image, and using the fixation points to control where an eye or eyes of a wearer of a near eye display is looking in relation to a virtual image along an X, Y and/or Z axis. However, these limitations are well-known in the art as disclosed in Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1) and Fateh (U.S. Patent Application Publication 2014/0062865 A1). It would have been obvious to apply the use of a memory, a processor (Fig. 1) and light emitting pixels for appropriately generating and displaying a virtual image on a near eye display as seen by eyes of a user of the near eye display (Fig. 5; pages 5-6/par. 74-77) as taught by Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). It would have been further obvious to apply the use of adjusting brightness (illumination) of output data such as a virtual image for augmentation so that different output regions as fixation points forming and embedded within the virtual image may be selectively activated to adjust a fixation of an eye of a wearer of the head mounted display to change its line of sight between foveolar, foveal, macular, central and peripheral regions of the visual field of the wearer (page 1/par. 17-21 and page 7/par. 127) such that the selective illumination and activation of the output regions accordingly changes the locations of the virtual image along an X-axis and Y-axis for presentation to the wearer of the head mounted display (Figs. 5-22; page 1/par. 17-21 and page 7/par. 127) as taught in Fateh (U.S. Patent Application Publication 2014/0062865 A1). Claims 1 and 9 of U.S. Patent 10,921,613 otherwise discloses identical limitations of software or firmware for creating fixation points with a brightness that is at least two times greater than the virtual image. Therefore, claim 23 is not patentably distinct from claims 1 and 9 of U.S. Patent 10,921,613.

Claim Objections
Claims 2-27 are objected to because of the following informalities:

For claim 2, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more fixation [[point]] points is separated from the one or more [[image]] images by a field of view of less than about 20 degrees.

For claim 3, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more near eye [[display]] displays is a binocular display.

For claim 4, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the software and/or firmware controls [[the]] a size and resolution of the one or more images based on a location of the one or more images relative to one or both eyes of a wearer or user.

For claim 5, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more images comprise a video, and wherein the video is displayed at a speed of the video that is computed by the software and/or firmware from a speed of pursuit eye movements, and wherein the speed of the video is within a range of about 1 - 20HZ.

For claim 6, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more optics comprise optical power that varies across the one or more optics, and wherein the optical power increases as a function of a degree of downward gaze of a user or wearer.

For claim 7, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein [[the]] a brightness of the one or more images varies across the one or more images, and wherein a zone of increased brightness is about 10-100 microns in diameter.

For claim 8, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more fixation points is illuminated at a zone of the one or more near eye [[display]] displays that is separate from the one or more images.

For claim 9, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more optics has an optical power that comprises a prismatic component that is capable of providing binocular summation at a distance intended for viewing a virtual image.

For claim 10, Examiner believes this claim should be amended in the following manner:
An extended reality system comprising a near eye display, a micro-lens array, and software or firmware, wherein the software or firmware are capable of providing a cue that locates a virtual image along an X, Y, and/or Z axis, wherein the near eye display comprises a plurality of light emitters, wherein the near eye display is capable of moving the virtual image along [[an]] the X, Y and/or Z axis as seen or perceived by a user or wearer of the extended reality system by illuminating different light emitters in accordance with said cue which causes an eye or eyes of the user or wearer to change fixation in response to changing 20illumination of the different light emitters.

For claim 11, Examiner believes this claim should be amended in the following manner:
Software or firmware for an extended reality system, wherein the extended reality system comprises a near eye display, wherein the near eye display comprises a plurality of light emitters, and wherein the software or firmware cause the plurality of light emitters to generate a virtual image as seen by an eye or eyes of a wearer of the extended reality system, and wherein the software or firmware [[create]] creates a fixation point by causing one or more of the plurality of light emitters to have a brightness that is about two times or greater than the other light emitters generating the [[remaining]] virtual image.

For claim 12, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the fixation point created by the software [[of]] or firmware is separated from the virtual image by a field of view of less than about 20 degrees.

For claim 13, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the fixation point created by the software or firmware is a locus of a zone in the near eye display capable of achieving an image resolution of greater than about 60 line pairs per millimeter over a field of view of about 0-5 degrees from the fixation point.

For claim 14, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the virtual image generated by the software or firmware has an optical resolution of greater than about 10 [[lp/mm]] line pairs per millimeter over an annular zone defined by an inner field of view of about 5 degrees and an outer field of view of about 20 degrees.

For claim 15, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the software or firmware creates a plurality of fixation points, and wherein when plurality of fixation points are located on the near eye display such that [[they]] the plurality of fixation points are misaligned by a field of view in [[the]] a range of about 0.1 degrees to about 1.5 degrees.

For claim 16, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the near eye display is a binocular display.

For claim 17, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the 22software or firmware controls a size and resolution of the virtual image based on a location of the virtual image relative to the eye or eyes of the wearer of the extended reality system.

For claim 18, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the virtual image generated by the software [[of]] or firmware comprises a video, and wherein the video is displayed at a speed of the video that is computed by the software or firmware from a speed of pursuit eye movements, and wherein the speed of the video is within a range of about 1 - 20 HZ.

For claim 19, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the extended reality system further comprises one or more optics, and wherein the one or more optics comprise optical power that varies across the one or more optics, and wherein the optical power increases as a function of a degree of downward gaze of the wearer of the extended reality system.

For claim 20, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein [[the]] a brightness of the virtual image generated by the software [[of]] or firmware varies across the virtual image, and wherein a zone of increased brightness is about 10-100 microns in diameter.

For claim 21, Examiner believes this claim should be amended in the following manner:
[[Software]] The software or firmware for [[an]] the extended reality system of claim 11, wherein the fixation point created by the software or firmware is illuminated at a zone of the near eye display that is separate from the virtual image.


For claim 22, Examiner believes this claim should be amended in the following manner:
 [[Software]] The software or firmware for [[an]] the extended reality system of claim 19, wherein the one or more optics has [[an]] the optical power that comprises a prismatic component that is capable of providing binocular summation at a distance intended for viewing the virtual image generated by the software [[of]] or firmware.

For claim 23, Examiner believes this claim should be amended in the following manner:
A computer-implemented method of displaying a virtual image [[having]] with a memory, a central processing unit, and a near eye display, comprising: 
generating [[a]] the virtual image and displaying the virtual image on the near eye display, wherein the near eye display comprises light emitters; 
controlling the light emitters to create one or more fixation points on the near eye display, wherein the one or more fixation points are separate from, embedded in, or overlaid on the virtual image, and wherein the one or more fixation points are at least two times brighter than the virtual image; 
using the one or more fixation points to control where an eye or eyes of [[the]] a wearer of the near eye display is looking in relation to the virtual image along an X, Y and/or Z axis.


For claim 24, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more near eye [[display]] displays is a see-through near eye display.

For claim 25, Examiner believes this claim should be amended in the following manner:
The software or firmware for [[an]] the extended reality system of claim 11, wherein the near eye display is a see-through near eye display.

For claim 26, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more optics comprises a spectacle lens.

For claim 27, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more optics comprises a micro-lens array.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-22 and 25 are rejected under 35 U.S.C. 101 because they encompass nonstatutory subject matter.
For claims 11-22 and 25, these claims are directed to software or firmware. As these claims refer to software or firmware in the alternative, claims 11-22 and 25 may be interpreted as being solely directed to software as programs. Claims 11-22 and 25 thus fail to fall within a statutory category of invention. They are directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It’s also clearly not directed to a composition of matter. Therefore, claims 11-22 and 25 are non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11, 16, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1, hereinafter “Luebke”) in view of Surti et al. (U.S. Patent Application Publication 2018/0300951 A1) and Neely et al. (U.S. Patent Application Publication 2004/0073921 A1, hereinafter “Neely”).

For claim 1, Luebke discloses a system for displaying an image (disclosing a system for displaying images to present augmented reality (Fig. 1; page 1/par. 2 and 7)) comprising: one or more near eye displays in optical communication with one or more optics (disclosing a near eye display 324 in optical communication with a microlens array 328 as optics (Fig. 5; pages 4-5/par. 62-65)), and software and/or firmware, wherein the software and/or firmware is programmed to create one or more images (disclosing the system executes software to perform the functions of the system (pages 2-3/par. 38) where the software is programmed to create an image for display (page 5/par. 65)).
Luebke does not disclose creating one or more fixation points, wherein the one or more fixation points are brighter than one or more images associated with the one or more fixation points.
However, these limitations are well-known in the art as disclosed in Surti.
Surti similarly discloses a system and method for rendering images to display augmented reality for a near eye display such as smart eyewear (page 2/par. 32 and pages 15-16/par. 156). Surti explains it is known to perform foveated rendering to create a fovea region of fixation points that has a higher brightness than the brightness of the image associated with the fovea region of fixation points (page 2/par. 32). It follows Luebke may be accordingly modified with the teachings of Surti to create fixation points for its image displaying on its near eye display where the fixation points are brighter than its image associated with the fixation points.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Luebke with the teachings of Surti. Surti is analogous art in dealing with a system and method for rendering images to display augmented reality for a near eye display such as smart eyewear (page 2/par. 32 and pages 15-16/par. 156). Surti discloses its use of foveated rendering is advantageous in creating fixation points to facilitate user focus on a particular region of an image (page 2/par. 32). Consequently, a PHOSITA would incorporate the teachings of Surti into Luebke for creating fixation points to facilitate user focus on a particular region of an image. 
Luebke as modified by Surti does not specifically disclose an area of fixation is at least two times brighter.
However, these limitations are well-known in the art as disclosed in Neely.
Neely similarly discloses a system and method for displaying images to a user (page 1/par. 15). Neely explains an area of fixation such as a focused-upon entry in a user interface may be displayed as twice as bright as those entries that are not focused-upon (pages 6-7/par. 76). It follows Luebke and Surti may be accordingly modified with the teachings of Neely to display its fixation points two times brighter than its image associated with its fixation points.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke and Surti with the teachings of Neely. Neely is analogous art in dealing with a system and method for displaying images to a user (page 1/par. 15). Neely discloses its display of focused-upon regions twice as bright as those regions that are not focused-upon is advantageous in ensuring the focused-upon regions are appropriately highlighted for appropriate display to a user (pages 6-7/par. 76). Consequently, a PHOSITA would incorporate the teachings of Neely into Luebke and Surti for creating fixation points to facilitate user focus on a particular region of an image. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 3, depending on claim 1, Luebke as modified by Surti and Neely discloses wherein the near eye display is a binocular display (Luebke discloses its near eye display is a binocular display (page 6/par. 81 and page 8/par. 109)).

For claim 11, Luebke as modified by Surti and Neely discloses software or firmware for an extended reality system (Luebke disclosing software for execution to perform functions of a system for displaying images to present augmented reality as extended reality (Fig. 1; page 1/par. 2 and 7; and pages 2-3/par. 38)), wherein the extended reality system comprises a near eye display, wherein the near eye display comprises a plurality of light emitters (Luebke discloses a near eye display 324 comprising a plurality of pixels as might emitters (Fig. 5; pages 4-5/par. 62-66)), and wherein the software or firmware cause the light emitters to generate a virtual image as seen by an eye or eyes of a wearer of the extended reality system (Luebke discloses the software is programmed to cause the pixels to generate an image for display to the eyes of the wearer of the near eye display (page 5/par. 65) where the image is a virtual image (page 5/par. 74)), and wherein the software or firmware create a fixation point by causing one or more of the plurality of light emitters to have a brightness that is about two times or greater than the other light emitters generating the remaining virtual image (Surti similarly discloses a system and method for rendering images to display augmented reality for a near eye display such as smart eyewear (page 2/par. 32 and pages 15-16/par. 156) and explains it is known to perform foveated rendering to create a fovea region of fixation points that has a higher brightness than the brightness of regions of an image outside of the fovea region (page 2/par. 32); it follows Luebke may be accordingly modified with the teachings of Surti to create fixation points for its image displaying on its near eye display where pixels generating fixation points are brighter than pixels generating the portion of its virtual image outside of the fixation points; Neely similarly discloses a system and method for displaying images to a user (page 1/par. 15) and explains an area of fixation such as a focused-upon entry in a user interface may be displayed as twice as bright as those entries that are not focused-upon (pages 6-7/par. 76); it follows Luebke and Surti may be accordingly modified with the teachings of Neely to illuminate its pixels generating its fixation points two times brighter than pixels generating the portion of its virtual image outside of its fixation points).

For claim 16, depending on claim 11, Luebke as modified by Surti and Neely discloses wherein the near eye display is a binocular display (Luebke discloses its near eye display is a binocular display (page 6/par. 81 and page 8/par. 109)).

For claim 24, depending on claim 1, Luebke as modified by Surti and Neely discloses wherein the near eye display is a see-through near eye display (Luebke discloses its near eye display is a see-through near eye display (page 1/par. 3)).

For claim 25, depending on claim 11, Luebke as modified by Surti and Neely discloses wherein the near eye display is a see-through near eye display (Luebke discloses its near eye display is a see-through near eye display (page 1/par. 3)).

For claim 27, depending on claim 1, Luebke as modified by Surti and Neely discloses wherein the one or more optics comprises a micro-lens array (Luebke discloses a microlens array 328 as optics (Fig. 5; pages 4-5/par. 62-65)).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Suzuki et al. (U.S. Patent Application Publication 2016/0242670 A1, hereinafter “Suzuki”).

For claim 2, depending on claim1, Luebke as modified by Surti and Neely does not disclose a fixation point is separated from an image by a field of view of less than about 20 degree.
However, these limitations are well-known in the art as disclosed in Suzuki.
Suzuki similarly discloses a system and method for displaying an image and a fixation point as a visual stimulus for a user (page 2/par. 16 and page 4/par. 47). Suzuki explains the fixation point is separated from the image at a position of twenty degrees below the front at a visual distance of 80 cm (page 9/par. 101). It follows Luebke, Surti and Neely may be accordingly modified with the teachings of Suzuki to separate its fixation point from its images by a field of view of less than about 20 degrees. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Suzuki. Suzuki is analogous art in dealing with a system and method for displaying an image and a fixation point as a visual stimulus for a user (page 2/par. 16 and page 4/par. 47). Suzuki discloses its separation of a fixation point is advantageous in appropriately measuring activity of a user in user to presentation of visual stimuli in combination with the fixation point (page 9/par. 101). Consequently, a PHOSITA would incorporate the teachings of Suzuki into Luebke, Surti and Neely for appropriately measuring activity of a user in user to presentation of visual stimuli in combination with the fixation point. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 12, depending on claim 11, Luebke as modified by Surti, Neely and Suzuki discloses wherein the fixation point created by the software of firmware is separated from the virtual image by a field of view of less than about 20 degrees (Suzuki similarly discloses a system and method for displaying an image and a fixation point as a visual stimulus for a user (page 2/par. 16 and page 4/par. 47) and explains the fixation point is separated from the image at a position of twenty degrees below the front at a visual distance of 80 cm (page 9/par. 101); and it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Suzuki to separate its fixation point from its virtual image by a field of view of less than about 20 degrees). 

Claims 4, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Fateh (U.S. Patent Application Publication 2014/0062865 A1).

For claim 4, depending on claim 1, Luebke as modified by Surti and Neely does not disclose controlling a size and resolution of an image based on a location of the image relative to one or both eyes of a wearer or user.
However, these limitations are well-known in the art as disclosed in Fateh.
Fateh similarly discloses a system and method for displaying augmented reality on a near eye display (Fig. 33; page 1/par. 11). Fateh discloses controlling a location of a virtual image by controlling the output regions of the virtual image relative to a visual field of the eyes of a user of the near eye display (page 1/par. 17-19 and pages 5-6/par. 100-107). Fateh explains the size and resolution of the output regions are likewise controlled in controlling the location of the output regions relative to the eyes of the user (page 14/par. 212). It follows Luebke, Surti and Neely may be accordingly modified with the teachings of Fateh to control a size and resolution of its image based on a location of its image relative to the eyes of a user.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Fateh. Fateh is analogous art in dealing with a system and method for displaying augmented reality on a near eye display (Fig. 33; page 1/par. 11). Fateh discloses its control of a size and resolution of an image is advantageous in ensuring an image is appropriately transformed for display in accordance with a visual field of a user (pages 13-14/par. 209-212). Consequently, a PHOSITA would incorporate the teachings of Fateh into Luebke, Surti and Neely for ensuring an image is appropriately transformed for display in accordance with a visual field of a user. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 17, depending on claim 11, Luebke as modified by Surti, Neely and Fateh discloses wherein the 22software or firmware controls a size and resolution of the virtual image based on a location of the virtual image relative to the eye or eyes of the wearer of the extended reality system (Fateh similarly discloses a system and method for displaying augmented reality on a near eye display (Fig. 33; page 1/par. 11); Fateh discloses controlling a location of a virtual image by controlling the output regions of the virtual image relative to a visual field of the eyes of a user of the near eye display (page 1/par. 17-19 and pages 5-6/par. 100-107); Fateh explains the size and resolution of the output regions are likewise controlled in controlling the location of the output regions relative to the eyes of the user (page 14/par. 212); and it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Fateh to control a size and resolution of its virtual image based on a location of its virtual image relative to the eyes of a user).

For claim 23, Luebke as modified by Surti, Neely and Fateh discloses a computer-implemented method of displaying a virtual image having a memory, a central processing unit, and a near eye display (Luebke discloses a method of displaying a virtual image (page 1/par. 2-3 and pages 5-6/par. 74-77); Luebke discloses a memory 116, a processor 114 and a display device 124 (Fig. 1) where the display device is a near eye display (page 1/par. 2-3)), comprising: generating a virtual image and displaying the virtual image on the near eye display, wherein the near eye display comprises light emitters  (Luebke discloses its near-eye display includes light emitting pixels for generating and displaying the virtual image on the near eye display (Fig. 5; pages 5-6/par. 74-77)); controlling the light emitters to create one or more fixation points on the near eye display, wherein the one or more fixation points are separate from, embedded in, or overlaid on the virtual image, and wherein the one or more fixation points are at least two times brighter than the virtual image (Fateh similarly discloses a system and for presenting augmented reality (page 1/par. 11) on a head mounted near eye display (Fig. 33) and explains its system changes brightness (illumination) of output data such as a virtual image for augmentation so that different output regions as fixation points forming and embedded within the virtual image may be selectively activated to adjust a fixation of an eye of a wearer of the head mounted display to change its line of sight between foveolar, foveal, macular, central and peripheral regions of the visual field of the wearer (page 1/par. 17-21 and page 7/par. 127); Fateh discloses the selective illumination and activation of the output regions accordingly changes the locations of the virtual image along an X-axis and Y-axis for presentation to the wearer of the head mounted display (Figs. 5-22; page 1/par. 17-21 and page 7/par. 127); and it follows Luebke may be accordingly modified with the teachings of Fateh to illuminate different pixels of its light emitting pixels to selectively activate different output regions of its virtual image as fixation points along an X-axis and Y-axis to change the fixation of the eyes of a wearer of its see-through near-eye display; Surti similarly discloses a system and method for rendering images to display augmented reality for a near eye display such as smart eyewear (page 2/par. 32 and pages 15-16/par. 156) and explains it is known to perform foveated rendering to create a fovea region of fixation points that has a higher brightness than the brightness of the image associated with the fovea region of fixation points (page 2/par. 32) and it follows Luebke may be accordingly modified with the teachings of Surti to create fixation points with its light emitting pixels where the fixation points are brighter than its virtual image associated with the fixation points; Neely similarly discloses a system and method for displaying images to a user (page 1/par. 15) and explains an area of fixation such as a focused-upon entry in a user interface may be displayed as twice as bright as those entries that are not focused-upon (pages 6-7/par. 76); and it follows Luebke and Surti may be accordingly modified with the teachings of Neely to display its fixation points two times brighter than its virtual image associated with its fixation points); using the one or more fixation points to control where an eye or eyes of the wearer of the near eye display is looking in relation to the virtual image along an X, Y and/or Z axis (Fateh similarly discloses a system and for presenting augmented reality (page 1/par. 11) on a head mounted near eye display (Fig. 33) and explains its system changes brightness (illumination) of output data such as a virtual image for augmentation so that different output regions of the virtual image may be selectively activated to adjust a fixation of an eye of a wearer of the head mounted display to change its line of sight between foveolar, foveal, macular, central and peripheral regions of the visual field of the wearer (page 1/par. 17-21 and page 7/par. 127); Fateh discloses the selective illumination and activation of the output regions accordingly changes the locations of the virtual image along an X-axis and Y-axis for presentation to the wearer of the head mounted display (Figs. 5-22; page 1/par. 17-21 and page 7/par. 127); and it follows Luebke may be accordingly modified with the teachings of Fateh to illuminate different pixels of its light emitting pixels to selectively activate different output regions as fixation points of its virtual object along an X-axis and Y-axis to change the fixation of the eyes of a wearer of its see-through near-eye display).

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Khaderi et al. (U.S. Patent Application Publication 2017/0293356 A1, hereinafter “Khaderi”) and Tass et al. (U.S. Patent Application Publication 2010/0331912 A1, hereinafter “Tass”).

For claim 5, depending on claim 1, Luebke as modified by Surti and Neely does not disclose one or more images comprise a video, and wherein the video is displayed at a speed that is computed from speed of pursuit eye movements.
However, these limitations are well-known in the art as disclosed in Khaderi.
Khaderi similarly discloses a system for displaying augmented reality (page 1/par. 7). Khaderi discloses tracking a speed of pursuit eye movements (page 28/par. 362-363) to adjust the speed of moving stimuli for presentation as video to a user (page 24/par. 325 and page 36/par. 462-464). It follows Luebke, Surti and Neely may be accordingly modified with the teachings of Khaderi to track a speed of pursuit eye movements to adjust the speed of its images as video.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Khaderi. Khaderi is analogous art in dealing with a system and method for displaying augmented reality (page 1/par. 7). Khaderi discloses its tracking of pursuit eye movements is advantageous in appropriately adjusting a speed of video to improve user focus on the video (page 36/par. 462-464). Consequently, a PHOSITA would incorporate the teachings of Khaderi into Luebke, Surti and Neely for appropriately adjusting a speed of video to improve user focus on the video. 
Luebke as modified by Surti, Neely and Khaderi does not specifically disclose a speed of video is within a range of about 1-20 HZ.
However, these limitations are well-known in the art as disclosed in Tass.
Tass similarly discloses a system and method for presenting images and video on a near eye display (page 7/par. 96). Tass discloses its video is presented as visual stimuli at a speed in a range between 1 and 30 Hz and further explains smaller values may be used such as 20 Hz (page 7/par. 92). It follows Luebke, Surti, Neely and Khaderi may be accordingly modified with the teachings of Tass to present its speed at a range of 1-20 Hz.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti, Neely and Khaderi with the teachings of Tass. Tass is analogous art in dealing with a system and method for presenting images and video on a near eye display (page 7/par. 96). Tass discloses its presentation of visual stimuli at 1-20 Hz is advantageous in enabling a user to appropriately fixate on the visual stimuli with eye pursuit movements (page 7/par. 90-92). Consequently, a PHOSITA would incorporate the teachings of Tass into Luebke, Surti, Neely and Khaderi for enabling a user to appropriately fixate on the visual stimuli with eye pursuit movements. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 18, depending on claim 11, Luebke as modified by Surti, Neely, Khaderi and Tass discloses wherein the virtual image generated by the software of firmware comprises a video, and wherein the video is displayed at a speed that is computed by the software or firmware from speed of pursuit eye movements, and wherein the speed is within a range of about 1 - 20 HZ (Khaderi similarly discloses a system for displaying augmented reality (page 1/par. 7) and discloses tracking a speed of pursuit eye movements (page 28/par. 362-363) to adjust the speed of moving stimuli for presentation as video to a user (page 24/par. 325 and page 36/par. 462-464); and it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Khaderi to track a speed of pursuit eye movements to adjust the speed of its virtual image as video; Tass similarly discloses a system and method for presenting images and video on a near eye display (page 7/par. 96) and discloses its video is presented as visual stimuli at a speed in a range between 1 and 30 Hz and further explains smaller values may be used such as 20 Hz (page 7/par. 92). It follows Luebke, Surti, Neely and Khaderi may be accordingly modified with the teachings of Tass to present its speed at a range of 1-20 Hz).

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Lindacher (U.S. Patent Application Publication 2004/0207807 A1) and Iuliano (U.S. Patent Application Publication 2007/0153231 A1).

For claim 6, depending on claim 1, Luebke as modified by Surti and Neely does not disclose one or more optics comprise optical power that varies across the one or more optics, wherein the optical power increases in accordance with a downward gaze of a user or wearer.
However, these limitations are well-known in the art as disclosed in Lindacher.
Lindacher similarly discloses the use of multifocal lens as optics (page 1/par. 7). Lindacher discloses it is known to vary optical power across the multifocal lens where the lens is divided into an upper zone and a lower zone such that each zone has a different optical power (page 1/par. 7). Lindacher further explains the optical power is increased where the user casts a downward gaze so that the lower zone subtends the pupil of the user to increase optical power (page 1/par. 7). It follows Luebke, Surti and Neely may be accordingly modified with the teachings of Lindacher to vary optical across its optics and increase optical power as its user casts a downward gaze.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Lindacher. Lindacher is analogous art in dealing with the use of lens as optics (page 1/par. 7). Lindacher discloses its use of multifocal lens is advantageous in appropriately varying optical power across optics so that optical power is appropriate increased when a user casts a downward gaze (page 1/par. 7). Consequently, a PHOSITA would incorporate the teachings of Lindacher into Luebke, Surti and Neely for appropriately varying optical power across optics so that optical power is appropriate increased when a user casts a downward gaze. 
Luebke as modified by Surti, Neely and Lindacher does not specifically disclose optical power increases as a function of a degree of a downward gaze of a user or wearer.
However, these limitations are well-known in the art as disclosed in Iuliano.
Iuliano similarly discloses the use of multifocal lens as optics (page 1/par. 14). 
Iuliano explains a function of depth as an angle or degree of the downward gaze of a user is used to determine a progression of increased optical power (page 3/par. 34 and page 3/par. 38). It follows Luebke, Surti, Neely and Lindacher may be accordingly modified with the teachings of Iuliano to increase optical as a function of a degree of downward gaze of its user.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti, Neely and Lindacher with the teachings of Iuliano. Iuliano is analogous art in dealing with the use of lens as optics (page 1/par. 14). Iuliano discloses its determination of a depth of a downward gaze is advantageous in determining an appropriate progression of increased optical power in accordance with the downward gaze (page 3/par. 34 and page 3/par. 38). Consequently, a PHOSITA would incorporate the teachings of Iuliano into Luebke, Surti, Neely and Lindacher for determining an appropriate progression of increased optical power in accordance with the downward gaze. Therefore, claim 6 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 19, depending on claim 11, Luebke as modified by Surti, Neely, Lindacher and Iuliano discloses wherein extended reality system further comprises one or more optics, and wherein the one or more optics comprise optical power that varies across the one or more optics, and wherein the optical power increases as a function of a degree of downward gaze of the wearer of the extended reality system (Luebke discloses a microlens array 328 as optics (Fig. 5; pages 4-5/par. 62-65); Lindacher similarly discloses the use of multifocal lens as optics (page 1/par. 7); Lindacher discloses it is known to vary optical power across the multifocal lens where the lens is divided into an upper zone and a lower zone such that each zone has a different optical power (page 1/par. 7) and further explains the optical power is increased where the user casts a downward gaze so that the lower zone subtends the pupil of the user to increase optical power (page 1/par. 7); and it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Lindacher to vary optical across its optics and increase optical power as its user casts a downward gaze; Iuliano similarly discloses the use of multifocal lens as optics (page 1/par. 14) and explains a function of depth as an angle or degree of the downward gaze of a user is used to determine a progression of increased optical power (page 3/par. 34 and page 3/par. 38); and it follows Luebke, Surti, Neely and Lindacher may be accordingly modified with the teachings of Iuliano to increase optical as a function of a degree of downward gaze of its user).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Koo (U.S. Patent Application Publication 2007/0076208 A1).

For claim 7, depending on claim 1, Luebke as modified by Surti and Neely discloses the brightness of the one or more images varies across the one or more images (Surti similarly discloses a system and method for rendering images to display augmented reality for a near eye display such as smart eyewear (page 2/par. 32 and pages 15-16/par. 156) and explains it is known to perform foveated rendering to create a fovea region of fixation points on an image that has a higher brightness than the brightness of the non-foveated regions of the image (page 2/par. 32); and it follows Luebke may be accordingly modified with the teachings of Surti to create fixation points for its image displaying on its near eye display where the fixation points are brighter than its image associated with the fixation points).
Luebke as modified by Surti and Neely does not disclose a zone of increase brightness is about 10-100 microns in diameter.
However, these limitations are well-known in the art as disclosed in Koo.
Koo similarly discloses a system and method for generating a zone of brightness with illumination for imaging (page 9/par. 128). Koo explains its zone of illumination has a diameter between 10-100 microns (page 9/par. 128). It follows Luebke, Surti and Neely may be accordingly modified with the teachings of Koo to arrange its foveated region of brightness as 10-100 microns in diameter.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Koo. Koo is analogous art in dealing with a system and method for generating a zone of brightness with illumination for imaging (page 9/par. 128). Koo discloses its use of a diameter of 10 to 100 microns is advantageous in ensuring an appropriately sized zone is appropriately illuminated for appropriate imaging (page 9/par. 128). Consequently, a PHOSITA would incorporate the teachings of Koo into Luebke, Surti and Neely for ensuring an appropriately sized zone is appropriately illuminated for appropriate imaging. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 20, depending on claim 11, Luebke as modified by Surti, Neely and Koo discloses wherein the brightness of the virtual image generated by the software of firmware varies across the virtual image, and wherein a zone of increased brightness is about 10-100 microns in diameter (Surti similarly discloses a system and method for rendering images to display augmented reality for a near eye display such as smart eyewear (page 2/par. 32 and pages 15-16/par. 156) and explains it is known to perform foveated rendering to create a fovea region of fixation points on an image that has a higher brightness than the brightness of the non-foveated regions of the image (page 2/par. 32); and it follows Luebke may be accordingly modified with the teachings of Surti to create fixation points for its virtual image displaying on its near eye display where the fixation points are brighter than regions outside the fixation points; Koo similarly discloses a system and method for generating a zone of brightness with illumination for imaging (page 9/par. 128) and explains its zone of illumination has a diameter between 10-100 microns (page 9/par. 128); and it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Koo to arrange its foveated region of brightness as 10-100 microns in diameter).

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Schowengerdt (U.S. Patent Application Publication 2015/0235445 A1).

For claim 8, depending on claim 1, Luebke as modified by Surti and Neely does not disclose one or more fixation points is illuminated at a zone of a near eye display that is separate from one or more images.
However, these limitations are well-known in the art as disclosed in Schowengerdt.
Schowengerdt similarly discloses a system and method for presenting augmented reality for display on a near eye display (Figs. 2A-B; page 2/par. 15). Schowengerdt discloses the arrangement of depth planes separate from a virtual image so that the depth planes are illuminated with subimages to change the depth of focus of a user as fixation points at the different depth planes (page 10/par. 101 and 103; and pages 18-19/par. 177-179). It follows Luebke, Surti and Neely may be accordingly modified with the teachings of Schowengerdt to illuminate its fixation point at a zone of its near eye display separate from its image.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Schowengerdt. Schowengerdt is analogous art in dealing with a system and method for presenting augmented reality for display on a near eye display (Figs. 2A-B; page 2/par. 15). Schowengerdt discloses its use of depth planes is advantageous in appropriately generating a display that can vary the depth of focus so that a user may appropriately perceive objects at many depths of field (page 18/par. 178). Consequently, a PHOSITA would incorporate the teachings of Schowengerdt into Luebke, Surti and Neely for appropriately generating a display that can vary the depth of focus so that a user may appropriately perceive objects at many depths of field. Therefore, claim 8 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 21, depending on claim 11, Luebke as modified by Surti, Neely and Schowengerdt discloses wherein the fixation point created by the software or firmware is illuminated at a zone of the near eye display that is separate from the virtual image (Schowengerdt similarly discloses a system and method for presenting augmented reality for display on a near eye display (Figs. 2A-B; page 2/par. 15) and discloses the arrangement of depth planes separate from a virtual image so that the depth planes are illuminated with subimages to change the depth of focus of a user as fixation points at the different depth planes (page 10/par. 101 and 103; and pages 18-19/par. 177-179); and it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Schowengerdt to illuminate its fixation point at a zone of its near eye display separate from its virtual image).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Buehren (U.S. Patent Application Publication 2014/0375949 A1).

For claim 9, depending on claim 1, Luebke as modified by Surti and Neely does not disclose one or more optics has an optical power that comprises a prismatic component that is capable of providing binocular summation at a distance intended for viewing. 
However, these limitations are well-known in the art as disclosed in Buehren.
Buehren similarly discloses the use of multifocal lens as optics (page 1/par. 16). Buehren explains its lens has optical power with a prism to provide single binocular vision as binocular summation at a distance for viewing (page 2/par. 17 and page 5/par. 55). As Luebke discloses its image may be a virtual image (page 5/par. 74), it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Buehren to accommodate a prism for providing binocular summation at a distance for viewing its virtual image in its optics.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Buehren. Buehren is analogous art in dealing with the use of multifocal lens as optics (page 1/par. 16). Buehren discloses its use of a prism is advantageous in providing binocular summation to add appropriate optical power and convergence support to improve vision of a user (page 2/par. 17 and page 5/par. 55). Consequently, a PHOSITA would incorporate the teachings of Buehren into Luebke, Surti and Neely for providing binocular summation to add appropriate optical power and convergence support to improve vision of a user. Therefore, claim 9 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Lindacher and Iuliano further in view of Buehren.

For claim 22, depending on claim 19, Luebke as modified by Surti, Neely, Lindacher, Iuliano and Buehren discloses wherein the one or more optics has an optical power that comprises a prismatic component that is capable of providing binocular summation at a distance intended for viewing the virtual image generated by the software of firmware (Buehren similarly discloses the use of multifocal lens as optics (page 1/par. 16) and explains its lens has optical power with a prism to provide single binocular vision as binocular summation at a distance for viewing (page 2/par. 17 and page 5/par. 55); as Luebke discloses its image may be a virtual image (page 5/par. 74), it follows Luebke, Surti and Neely may be accordingly modified with the teachings of Buehren to accommodate a prism for providing binocular summation at a distance for viewing its virtual image in its optics).
The rationale for combining Buehren with Luebke, Surti, Neely, Lindacher and Iuliano is incorporated from claim 9.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Fateh.

For claim 10, Luebke discloses an extended reality system comprising a near eye display, a micro-lens array, and software or firmware (Luebke discloses an augmented reality system as an extended reality system with a see-through near-eye display (page 1/par. 2-3); Luebke discloses the near-eye display includes a microlens array (page 4/par. 64) such that light emitting pixels are aligned with the microlenses of the microlens array (Fig. 5; pages 5-6/par. 76-77); Luebke discloses software for execution to perform functions of the system for displaying images (Fig. 1; page 1/par. 2 and 7; and pages 2-3/par. 38)), wherein the software or firmware are capable of providing virtual image, wherein the near eye display comprises a plurality of light emitters (Luebke discloses software for execution to perform functions of the system for displaying images (Fig. 1; page 1/par. 2 and 7; and pages 2-3/par. 38) where the image is a virtual image (page 5/par. 74); Luebke explains the light emitting pixels are illuminated to produce a light field for providing the virtual image (pages 5-6/par. 74-77)).
Luebke does not disclose providing a cue that locates a virtual image along an X, Y, and/or Z axis and moving the virtual image along an X, Y and/or Z axis as seen or perceived by a user or wearer a near eye display by changing illumination in accordance with said cue which causes an eye or eyes of the user or wearer to change fixation in response to changing illumination.
However, these limitations are well-known in the art as disclosed in Fateh.
Fateh similarly discloses a system and for presenting augmented reality (page 1/par. 11) on a head mounted near eye display (Fig. 33). Fateh explains its system changes brightness (illumination) of output data such as a virtual image for augmentation so that different output regions of the virtual image may be selectively activated to adjust a fixation of an eye of a wearer of the head mounted display to change its line of sight between foveolar, foveal, macular, central and peripheral regions of the visual field of the wearer (page 1/par. 17-21 and page 7/par. 127). Fateh discloses the selective illumination and activation of the output regions accordingly changes the locations of the virtual image along an X-axis and Y-axis for presentation to the wearer of the head mounted display (Figs. 5-22; page 1/par. 17-21 and page 7/par. 127). Fateh further explains its activation of the output regions is performed as cues to direct the wearer to take action in interacting and navigating the augmented reality environment (page 7/par. 132-133, page 10/par. 165 and page 11/par. 176). It follows Luebke may be accordingly modified with the teachings of Fateh to illuminate different pixels of its light emitting pixels to selectively activate different output regions of its virtual object along an X-axis and Y-axis to change the fixation of the eyes of a wearer of its see-through near-eye display.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke with the teachings of Fateh. Fateh is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 11) on a head mounted near eye display (Fig. 33).  Fateh discloses its selective activation of output regions is advantageous in appropriately adjusting the location of virtual content to improve navigation of an augmented reality environment (page 1/par. 4-5 and page 7/par. 127). Consequently, a PHOSITA would incorporate the teachings of Fateh into Luebke for appropriately adjusting the location of virtual content to improve navigation of an augmented reality environment. Therefore, claim 10 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Surti and Neely further in view of Grafenberg (U.S. Patent Application Publication 2015/0281680 A1).

For claim 26, depending on claim 1, Luebke as modified by Surti and Neely does not disclose one or more optics comprises a spectacle lens.
However, these limitations are well-known in the art as disclosed in Grafenberg.
Grafenberg similarly discloses a system and method for presenting images for display to a user of a near eye display such as a head-mounted display device (page 1/par. 11). Grafenberg explains its head-mounted display device may be equipped with spectacle lens as optics (page 2/par. 29 and page 4/par. 65). It follows Luebke, Surti and Neely may be accordingly modified with the teachings of Grafenberg to implement its optics as a spectacle lens.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Surti and Neely with the teachings of Grafenberg. Grafenberg is analogous art in dealing with a system and method for presenting images for display to a user of a near eye display such as a head-mounted display device (page 1/par. 11). Grafenberg discloses its use of a spectacle lens is advantageous in ensuring images are appropriately projected on to the spectacle lens for appropriately displaying the images on a near eye display (pages 4-5/par. 70 and 75). Consequently, a PHOSITA would incorporate the teachings of Grafenberg into Luebke, Surti and Neely for ensuring images are appropriately projected on to the spectacle lens for appropriately displaying the images on a near eye display (pages 4-5/par. 70 and 75). 
Therefore, claim 26 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613